

117 HR 5371 IH: Permanently Preserving America’s Investment in Manufacturing Act
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5371IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mr. Morelle (for himself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the allowance for depreciation, amortization, or depletion for purposes of determining the income limitation on the deduction for business interest.1.Short titleThis Act may be cited as the Permanently Preserving America’s Investment in Manufacturing Act.2.Permanent extension of allowance for depreciation, amortization, or depletion in determining the limitation on business interest(a)In generalSection 163(j)(8)(A)(v) of the Internal Revenue Code of 1986 is amended by striking in the case of taxable years beginning before January 1, 2022,.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2021.